DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on August 30, 2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 16, 42-51 and 61 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato et al. (4,822,384).
Kato et al. ‘384 teach an oxygen concentrator comprising two adsorbent beds (1,2) that selectively remove nitrogen from ambient air to produce concentrated oxygen, a product tank (3) coupled to outlets of the beds, a compressor (4) connected to the bed inlets, a bed bypass line (35) connecting the compressor directly to the product tank, a valve unit including an on/off valve (9) and a proportional valve (36), and a controller (39) for controlling opening and closing of the valves based on a timed cycle that includes alternating adsorption/desorption in the beds and bypassing of the beds (see figure 4A, col. 8, line 57 to col. 9, line 9).  The proportional valve is controlled to maintain either 40% or 90% oxygen in the product tank based on the flow rate of product being used (col. 7, line 63 to col. 8, line 56).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-11 and 52-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. ‘384 in view of Allum (2017/0113013 A1).
Kato et al. ‘384 disclose all of the limitations of the claims except that the concentrator is connected to a ventilator that issues a command and calculates the preset oxygen concentration based on user input or on measured ventilation gas or pressure.  Allum ‘013 discloses an oxygen concentrator (130) with an outlet connected to a ventilator (120), wherein operation of the concentrator is controlled based on whether the connection is verified (see abstract, figures).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the concentrator of Kato et al. ‘384 by connecting it to a ventilator and controlling operation based on the ventilator in order to provide a means for supplying oxygen to a patient.  Regarding calculation of the preset oxygen concentration, claims 9-11 and 54-56 do not recite any structural limitations that distinguish the claims over the device of the primary references, which is inherently capable of calculating a preset oxygen concentration.  It is submitted that the 40% or 90% concentration in Kato et al. ‘384 would be selected via a user input and is also dependent on flow through the output (38) which will also be the output rate of the ventilator.  
Allowable Subject Matter
Claims 17-19 and 41 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or suggest a motivation for the concentrator of claim 17 wherein there is a bypass compressor distinct from the compressor and connected to the product tank via a bypass flow path, in combination with the other recited structural limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 12-15 and 57-60 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references listed on the attached PTO-892 form disclose oxygen concentrator arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161. The examiner can normally be reached Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl